DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–25 and 29–62 is/are pending.
Claim(s) 26–28 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0295349 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2022 was filed after the mailing date of the non-final Office Action on 27 April 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 20 July 2022 was filed after the mailing date of the non-final Office Action on 27 April 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 11 August 2022 was filed after the mailing date of the non-final Office Action on 27 April 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 19 August 2022 was filed after the mailing date of the non-final Office Action on 27 April 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 28 September 2022 was filed after the mailing date of the non-final Office Action on 27 April 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 26 October 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–14, 21–34, 41–59, 61, and 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 15–20, 35–40, and 60 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation "the at least some of the titanium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 5–8, 11–14, 23, 25, 35, 36, 39–42, 45–48, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105024047 A) in view of Liu et al. (CN 102610806 A, hereinafter Liu).
Regarding claims 1, 35, and 41, Chen discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see composite positive electrode active material, [0009]),
a crystal defect observed from a TEM image (see surface gaps and pits, [0009]), and
a representative element in the crystal defect or in a vicinity of the crystal defect (see LMP, [0009]).
Although Chen does not explicitly disclose the crystal defect is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses a crystal defect that is observable from a TEM image.
Chen does not explicitly disclose:
wherein a relative value of a concentration of the representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material;
wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material measured by a TEM-EDX point analysis is between 0.10 and 0.18.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium, magnesium, fluorine, and oxygen in a range from a surface of the positive electrode active material particle to an inside of the positive electrode active material particle (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0029]), wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material particle measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of a representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and fluorine is present in a superficial portion of one of the plurality of the positive electrode active material particles ([0013]–[0015]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Chen and Liu are analogous art because they are directed to positive electrode active material particles including lithium cobaltate. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Chen with the superficial portion of Liu in order to improve high temperature storage and cycle performance at high voltages.
Regarding claim 7, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0009]).
Regarding claim 47, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive (see graphite fiber, [0037]), and
wherein the conductive additive comprises carbon fiber (see graphite fiber, [0037]).
Regarding claims 2, 23, 36, and 42, Chen discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see composite positive electrode active material, [0009]),
a crystal defect observed from a TEM image (see surface gaps and pits, [0009]),
a representative element in a superficial portion of the positive electrode active material (FIG. 3, [0017]), and
a representative element in the crystal defect or in a vicinity of the crystal defect (see LMP, [0009]).
Although Chen does not explicitly disclose the crystal defect is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses a crystal defect that is observable from a TEM image.
Chen does not explicitly disclose:
wherein a relative value of a concentration of the representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material;
wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material measured by a TEM-EDX point analysis is between 0.10 and 0.18.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium, magnesium, fluorine, and oxygen in a range from a surface of the positive electrode active material particle to an inside of the positive electrode active material particle (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0029]), wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material particle measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of a representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and fluorine is present in a superficial portion of one of the plurality of the positive electrode active material particles ([0013]–[0015]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Chen with the superficial portion of Liu in order to improve high temperature storage and cycle performance at high voltages.
Regarding claim 8, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0009]).
Regarding claim 48, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive (see graphite fiber, [0037]), and
wherein the conductive additive comprises carbon fiber (see graphite fiber, [0037]).
Regarding claims 5, 39, and 45, Chen discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see composite positive electrode active material, [0009]),
a crack portion observed from a TEM image (see surface gaps and pits, [0009]), and
a representative element in the crack portion or in a vicinity of the crack portion (see LMP, [0009]).
Although Chen does not explicitly disclose the crack portion is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses a crack portion that is observable from a TEM image.
Chen does not explicitly disclose:
wherein a relative value of a concentration of the representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material;
wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material measured by a TEM-EDX point analysis is between 0.10 and 0.18.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium, magnesium, fluorine, and oxygen in a range from a surface of the positive electrode active material particle to an inside of the positive electrode active material particle (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0029]), wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material particle measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of a representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and fluorine is present in a superficial portion of one of the plurality of the positive electrode active material particles ([0013]–[0015]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Chen with the superficial portion of Liu in order to improve high temperature storage and cycle performance at high voltages.
Regarding claim 11, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0009]).
Regarding claim 13, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein an atomic ratio of magnesium to cobalt in the crack portion or in the vicinity of the crack portion measured by a TEM-EDX point analysis is between 0 and 0.22 (see Mg, [0009]).
Although Chen does not explicitly disclose the atomic ratio is measured by a TEM-EDX, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses an atomic ratio that is measurable by a TEM-EDX.
Regarding claim 51, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive (see graphite fiber, [0037]), and
wherein the conductive additive comprises carbon fiber (see graphite fiber, [0037]).
Regarding claim 6, 25, 40, and 46, Chen discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see composite positive electrode active material, [0009]),
a crack portion observed from a TEM image (see surface gaps and pits, [0009]),
a representative element in a superficial portion of the positive electrode active material (FIG. 3, [0017]), and
a representative element in the crack portion or in a vicinity of the crack portion (see LMP, [0009]).
Although Chen does not explicitly disclose the crack portion is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses a crack portion that is observable from a TEM image.
Chen does not explicitly disclose:
wherein a relative value of a concentration of the representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material;
wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material measured by a TEM-EDX point analysis is between 0.10 and 0.18.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium, magnesium, fluorine, and oxygen in a range from a surface of the positive electrode active material particle to an inside of the positive electrode active material particle (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0029]), wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material particle measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of a representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and fluorine is present in a superficial portion of one of the plurality of the positive electrode active material particles ([0013]–[0015]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Chen with the superficial portion of Liu in order to improve high temperature storage and cycle performance at high voltages.
Regarding claim 12, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0009]).
Regarding claim 14, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein an atomic ratio of magnesium to cobalt in the crack portion or in the vicinity of the crack portion measured by a TEM-EDX point analysis is between 0 and 0.22 (see Mg, [0009]).
Although Chen does not explicitly disclose the atomic ratio is measured by a TEM-EDX, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses an atomic ratio that is measurable by a TEM-EDX.
Regarding claim 52, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive (see graphite fiber, [0037]), and
wherein the conductive additive comprises carbon fiber (see graphite fiber, [0037]).

Claim(s) 3, 4, 9, 10, 17, 18, 24, 31, 32,  37, 38, 43, 44, 59, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satow et al. (US 2016/0013478 A1, hereinafter Satow) in view of Liu (CN 102610806 A).
Regarding claims 3, 37, and 43, Satow discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see lithium cobaltate, [0124]),
a grain boundary observed from a TEM image (see grain boundaries, [0124]), and
a representative element in the grain boundary or in a vicinity of the grain boundary (see grain boundaries, [0124]).
Although Satow does not explicitly disclose the grain boundary is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Satow discloses a grain boundary that is observable from a TEM image.
Satow does not explicitly disclose:
wherein a relative value of a concentration of the representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material;
wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material measured by a TEM-EDX point analysis is between 0.10 and 0.18.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium, magnesium, fluorine, and oxygen in a range from a surface of the positive electrode active material particle to an inside of the positive electrode active material particle (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0029]), wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material particle measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of a representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and fluorine is present in a superficial portion of one of the plurality of the positive electrode active material particles ([0013]–[0015]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Satow and Liu are analogous art because they are directed to positive electrode active material particles including lithium cobaltate. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Satow with the superficial portion of Liu in order to improve high temperature storage and cycle performance at high voltages.
Regarding claim 9, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0124]).
Regarding claim 17, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in the grain boundary or in the vicinity of the grain boundary (see Ti, [0124]).
Regarding claim 31, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises fluorine in the grain boundary or in the vicinity of the grain boundary (see fluorine, [0124]).
Regarding claim 37, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in a superficial portion of the positive electrode active material (see Ti, [0124]).
Regarding claims 4, 24, 38, and 44, Satow discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see lithium cobaltate, [0124]),
a grain boundary observed from a TEM image (see grain boundaries, [0124]),
a representative element in a superficial portion of the positive electrode active material (see surface, [0124]), and
a representative element in the grain boundary or in a vicinity of the grain boundary (see grain boundaries, [0124]).
Although Satow does not explicitly disclose the grain boundary is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Satow discloses a grain boundary that is observable from a TEM image.
Satow does not explicitly disclose:
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium, magnesium, fluorine, and oxygen in a range from a surface of the positive electrode active material particle to an inside of the positive electrode active material particle (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0029]), wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material particle measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of a representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and fluorine is present in a superficial portion of one of the plurality of the positive electrode active material particles ([0013]–[0015]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Satow with the superficial portion of Liu in order to improve high temperature storage and cycle performance at high voltages.
Regarding claim 10, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0124]).
Regarding claim 18, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in the grain boundary or in the vicinity of the grain boundary (see Ti, [0124]).
Regarding claim 32, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises fluorine in the grain boundary or in the vicinity of the grain boundary (see fluorine, [0124]).
Regarding claim 38, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in a superficial portion of the positive electrode active material (see Ti, [0124]).
Regarding claim 59, Satow discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see lithium cobaltate, [0124]),
a crack portion observed from a TEM image (see grain boundaries, [0124]),
magnesium and fluorine in an end portion of the crack portion or in a vicinity of the end portion of the crack portion (see grain boundaries, [0124]).
Although Satow does not explicitly disclose the crack portion is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Satow discloses a crack portion that is observable from a TEM image.
Satow does not explicitly disclose:
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium, magnesium, fluorine, and oxygen in a range from a surface of the positive electrode active material particle to an inside of the positive electrode active material particle (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0029]), wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material particle measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of a representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and fluorine is present in a superficial portion of one of the plurality of the positive electrode active material particles ([0013]–[0015]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Satow with the superficial portion of Liu in order to improve high temperature storage and cycle performance at high voltages.
Regarding claim 60, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in the end portion of the crack portion or in the vicinity of the end portion of the crack portion (see Ti, [0124]).

Claim(s) 15, 16, 19–22, 29, 30, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105024047 A) in view of Liu (CN 102610806 A) as applied to claim(s) 1, 2, 5, and 6 above, and further in view of Satow (US 2016/0013478 A1).
Regarding claims 15, 16, 19–22, 29, 30, 33, and 34, Chen discloses all claim limitations set forth above, but does not explicitly disclose a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in the crystal defect or in the vicinity of the crystal defect;
wherein the positive electrode active material comprises fluorine in the crystal defect or in the vicinity of the crystal defect;
wherein an atomic ratio of titanium to cobalt in the crack portion or in the vicinity of the crack portion measured by a TEM-EDX point analysis is greater than or equal to 0.05;
wherein the positive electrode active material comprises titanium in the crack portion or in the vicinity of the crack portion;
wherein the positive electrode active material comprises fluorine in the crack portion or in the vicinity of the crack portion.
Satow discloses a lithium-ion secondary battery comprising a positive electrode active material layer comprising a positive electrode active material particle comprising lithium cobaltate and at least one of magnesium and fluorine (see lithium cobaltate, [0124]), wherein the positive electrode active material comprises titanium in the crystal defect or in the vicinity of the crystal defect (see Ti, [0124]), wherein the positive electrode active material comprises titanium in the crack portion or in the vicinity of the crack portion (see Ti, [0124]), (see Ti, [0124]), wherein an atomic ratio of titanium to cobalt in the crack portion measured by a TEM-EDX point analysis is greater than or equal to 0.05 (see Ti, [0124]); wherein the positive electrode active material comprises fluorine in the crystal defect or in the vicinity of the crystal defect (see fluorine, [0124]); wherein the positive electrode active material comprises fluorine in the crack portion or in the vicinity of the crack portion (see fluorine, [0124]) to suppress the decrease in discharge capacity in low-temperature discharge during charge and discharge after the battery in a charged state is exposed to high temperature ([0013], [0124]). Chen and Satow are analogous art because they are directed to positive electrode active material particles including lithium cobaltate. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Chen with the titanium of Satow in order to suppress the decrease in discharge capacity in low-temperature discharge during charge and discharge after the battery in a charged state is exposed to high temperature.
Although Satow does not explicitly disclose the atomic ratio is measured by a TEM-EDX point analysis, the claims are drawn to a product and the method of measuring the atomic ratio of the product does not structural differentiate the product. Therefore, Satow discloses the atomic ratio that could be measured by a TEM-EDX point analysis.

Claim(s) 49, 50, 55, 56, 61, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satow (US 2016/0013478 A1) in view of Liu (CN 102610806 A) as applied to claim(s) 3, 4,  and 59 above, and further in view of Oya et al. (US 2013/0230770 A1, hereinafter Oya).
Regarding claims 49, 50, 55, 56, 61, and 62, Satow discloses all claim limitations set forth above, but does not explicitly disclose a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive, and
wherein the conductive additive comprises carbon fiber; and
wherein the carbon fiber comprises carbon nanofiber or carbon nanotube.
Oya discloses a positive electrode active material layer comprising a carbon nanofiber o carbon nanotube as a conductive additive to improve the conductivity of the positive electrode (see conductive assistant, [0052]). Satow and Oya are analogous art because they are directed to lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the carbon fiber of Satow with the carbon nanofiber or carbon nanotube of Oya in order to improve the conductivity of the positive electrode.

Claim(s) 53, 54, 57, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105024047 A) in view of Liu (CN 102610806 A) as applied to claim(s) 47, 48, 51, and 52 above, and further in view of Oya (US 2013/0230770 A1).
Regarding claims 53, 54, 57, and 58, Chen discloses all claim limitations set forth above, but does not explicitly disclose a lithium-ion secondary battery:
wherein the carbon fiber comprises carbon nanofiber or carbon nanotube.
Oya discloses a positive electrode active material layer comprising a carbon nanofiber o carbon nanotube as a conductive additive to improve the conductivity of the positive electrode (see conductive assistant, [0052]). Chen and Oya are analogous art because they are directed to lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the carbon fiber of Chen with the carbon nanofiber or carbon nanotube of Oya in order to improve the conductivity of the positive electrode.

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.
Applicants argue Liu does not describe the recited relative value of a concentration of B with respect to cobalt (P19/¶1). The independent claims recite inter alia "a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1." XPS is a surface specific analysis technique. Liu discloses the relative ratio between titanium and cobalt throughout the active material (see LiaCo1-b-cAbBcO2-dCd, [0012]), titanium is present in an amount ranging from 0.001 to 0.02 (see b, [0012]), at least 80% of titanium is segregated to the surface of the active material (see B element, [0014]), and cobalt is uniform throughout the active material (see evenly distributed, [0012]). The segregation of titanium to the surface increase the titanium to cobalt ratio in an XPS analysis. Based on the titanium segregation and general formula of the active material, a relative value of a concentration of titanium is greater than or equal to 0.005 and less than or equal to 0.04 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1. Therefore, Liu does describe the recited relative value of a concentration of B with respect to cobalt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang (CN 104505500 A) discloses a positive electrode active material comprising titanium and a composite oxide containing lithium and cobalt, wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1 (e.g., [0007]–[0009]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725